DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received September 30, 2022 (the “Response”).  
Claims 1–20 are currently pending.  

Claim Rejections – 35 U.S.C. § 103
Claims 1–20 are rejected under 35 U.S.C. § 103 as being obvious over Moonka et al. (US 2008/0066107 A1; filed Oct. 17, 2006) in view of Brinda et al. (US 2013/0069893 A1; filed Sept. 13, 2012).
Response to Arguments
	Applicants argue 
Brinda’s touch screen mechanism to unlock a phone has no nexus to an application that plays a content replacement part and acquires signals during that playback, all responsive to the claimed condition of detecting that a break marker of the content item having been reached.  That is, Brinda’s touch screen mechanism is described in a vacuum, and there is no showing of how that unlock input could feed back into Moonka’s discussion of link selection (which the Office action points to for signal acquisition, e.g., at para. 43) in a same application while a device is locked.

Response 7–8.
	The Examiner is unpersuaded of error.  At the outset, the Examiner notes Applicants’ argument is not commensurate with the scope of claim 1, which does not recite unlocking a phone.  See In re Self, 671 F.2d 1344, 1348 (CCPA 1982) (limitations not appearing in the claims cannot be relied upon for patentability).  
Even assuming the claims recite unlocking a phone, which they do not, the rejection is not based upon a bodily incorporation of Brinda’s touch screen mechanism into Moonka’s device.  See In re Keller, 642 F.2d 413, 425 (CCPA 1981) (citations omitted) (“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. . . . Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.”); In re Nievelt, 482 F.2d 965, 968 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”); MPEP § 2145(III).
Further, Applicants have not asserted that the proposed modification would have been beyond the capabilities of a person of ordinary skill in the art.  Absent such an assertion, the Examiner “take[s] account of the inferences and creative steps that a person of ordinary skill in the art would employ,” and find a person of ordinary skill in the art would overcome those difficulties within their level of skill.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007); see also id. at 421 (“A person of ordinary skill is also a person of ordinary creativity, not an automaton.”).

The Rejection
Regarding claim 1, while Moonka teaches a method comprising: 
receiving, by an application (“web browser” at ¶ 34; “web browser user interface 200, which may be displayed at a client 102” at ¶ 37) installed on a client device (fig. 2, item 102; ¶ 33), a content replacement part (fig. 3B, video content display area item 302, advertisement information portion 304; “the frame displayed in the video content display area 302 at the moment is a frame from a placed video advertisement” at ¶ 43; “advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318” at ¶ 43) and an interaction pattern (Moonka at least suggests links “selected by a user” and “selected by the user” at ¶ 43 is a predetermined interaction pattern before the user makes an actual selection of the links 316 or 318); 
determining, by the application, that a break marker (fig. 3B, playhead item 320) of a content item (fig. 3B, scrubber bar item 312) has been reached (“In FIG. 3B, the playhead indicates a position on the scrubber bar 312 that corresponds to an advertisements slot 314” at ¶ 43; fig. 3B illustrates playhead item 320 overlaps with an advertisement slot item 314); 
responsive to detecting that the break marker of the content item has been reached: 
playing, by the application, the content replacement part (“In FIG. 3B, the playhead indicates a position on the scrubber bar 312 that corresponds to an advertisements slot 314; the frame displayed in the video content display area 302 at the moment is a frame from a placed video advertisement. While a video advertisement is displayed, an advertisement information portion 304 may be displayed.” at ¶ 43), and 
acquiring, by the application, signals (Moonka at least suggests signals are acquired by the web browser user interface item 200 once the user selects link item 316 or link item 318 at “The advertisement information portion 304 may display the name of the advertiser or sponsor associated with the video advertisement being displayed and a link 318, which, when selected by a user, directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor)” and “When the skip advertisement link 316 is selected by the user, the currently displayed video advertisement is skipped and playback continues from the first frame of the video after the skipped video advertisement (or, playback stops if the skipped video advertisement is located at the end of the video)” at ¶ 43) during playback of the content replacement part, wherein the signals are acquired by the application while the client device is turn on (Moonka at least suggests the client device item 200 is turn on when the web browser user interface item 200 acquires the signals); 
comparing, by the application, the acquired signals (Moonka at least suggests signals are acquired by the application once the user selects link item 316 or link item 318 at ¶ 43) to the interaction pattern (Moonka at least suggests links “selected by a user” and “selected by the user” at ¶ 43 is a predetermined interaction pattern before the user makes an actual selection of the links 316 or 318); and 
responsive to determining, by the application based on the comparing, that the acquired signals match the interaction pattern (Moonka at least suggests determining that a match occurs between (1) the predetermined interaction pattern consisting of links “selected by a user” and “selected by the user” at ¶ 43 before the user makes an actual selection of the links and (2) the signals acquired by the application once the user selects link item 316 or link item 318 at ¶ 43), 
performing, by the application, a defined action (“directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor)” and “the currently displayed video advertisement is skipped and playback continues from the first frame of the video” at ¶ 43) corresponding to the interaction pattern,
Moonka does not teach wherein the signals are acquired while the client device is locked.
Brinda teaches acquiring signals (fig. 2, items S220, S240; fig. 3, items S320, 340) while a client device is locked (fig. 2, item S210; fig. 3, item S310).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Moonka’s signals to be acquired while the client device is locked “to prevent the user from miss-touching the touch screen to activate an unnecessary function.”  Brinda ¶ 6.
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for the Brinda’s acquired signals to occur while the client device is locked as taught by Moonka since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 2, Moonka teaches further comprising: transmitting, by the application, a request (“directs the user to a resource associated with the advertisement (e.g., a website of the advertiser or sponsor)” at ¶ 43) associated with the defined action.
Regarding claim 3, Moonka teaches wherein the request is to retrieve additional information (“(e.g., a website of the advertiser or sponsor)” at ¶ 43) related to the content replacement part corresponding to the interaction pattern.
Regarding claim 4, Moonka teaches wherein the request is to retrieve additional information (“(e.g., a website of the advertiser or sponsor)” at ¶ 43) related to contacting the user.
Regarding claim 5, Moonka teaches wherein the signals are acquired using one or more sensors (“To provide for interaction with a user, the disclosed embodiments can be implemented on a computer having a display device, e.g., a CRT (cathode ray tube) or LCD (liquid crystal display) monitor, for displaying information to the user and a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer.” at ¶ 90; “input devices 1014 such as a keyboard and a mouse” at ¶ 81) of the client device.
Regarding claim 6, Moonka teaches wherein the interaction pattern (“selected by a user” and “selected by the user” at ¶ 43) specifies a signal pattern received by the one or more sensors that corresponds to a user interaction (“a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer.” at ¶ 90; “input devices 1014 such as a keyboard and a mouse” at ¶ 81) with the client device.
Regarding claim 7, while Moonka teaches the user interaction (“a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer.” at ¶ 90; “input devices 1014 such as a keyboard and a mouse” at ¶ 81), Moonka does not teach wherein the user interaction is one or more of: shaking the client device, tapping on the client device, tilting the client device in a particular orientation, drawing a gesture on the client device, holding an object in proximity to a proximity sensor of the client device, providing a noise input to the client device, providing a temperature change to the client device, providing a visual image, and providing a fingerprint.
Brinda teaches tapping on (fig. 2, item S220; fig. 3, item S320) a client device (figs. 1, 4–6, item 100).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Moonka’s user interaction to be tapping on the client device as taught by Brinda “to prevent the user from miss-touching the touch screen to activate an unnecessary function.”  Brinda ¶ 6.
Regarding claim 8, Moonka teaches wherein the one or more sensors of the client device is one or more of an accelerometer, a gyroscope, a capacitive screen, a resistive screen, a temperature sensor, a microphone, a camera, a button (“a keyboard and a pointing device, e.g., a mouse or a trackball, by which the user can provide input to the computer.” at ¶ 90; “input devices 1014 such as a keyboard and a mouse” at ¶ 81; official notice a mouse or trackball includes a button the user pushes1), and a fingerprint sensor.
Regarding claim 9, Moonka teaches a non-transitory computer-readable medium (fig. 10, item 1006) comprising memory with instructions encoded thereon, the instructions, when executed by one or more processors (fig. 10, item 1002), causing the one or more processors to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 9.
Regarding claims 10–16, claims 2–8, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2–8 are equally applicable to, respectively, claims 10–16.
Regarding claim 17, Moonka teaches a system (fig. 10, item 1000) comprising: memory (fig. 10, item 1006) with instructions encoded thereon; and one or more processors (fig. 10, item 1002) that, when executing the instructions, are caused to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 17.
Regarding claims 18–20, claims 2–4, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 18–20 are equally applicable to, respectively, claims 2–4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20120166289-A1.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes “[o]fficial notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.”  MPEP 2144.03.